Citation Nr: 1519039	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  13-21 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and depressive disorder, not otherwise specified (depression NOS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1967 to July 1975, including service in Vietnam from December 1968 to December 1969.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied service connection for the claimed disability.  

In June 2013, the Veteran notified the Board that he did not want a Board hearing.

The Board remanded the case to the RO in November 2013 for additional development.  The RO was instructed to associate all VA treatment records with the claims file and schedule the Veteran for a VA examination to determine any current psychiatric disorder, to include PTSD and depression NOS, and opine on the nature and etiology of any such disorder.  VA treatment records from the Orlando and Tampa medical centers have since been associated with the claims file and the Veteran was afforded a VA examination in February 2014.  The examination report is also associated with the claims file.  The Board is therefore satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The competent probative evidence of record does not show that the Veteran has a current diagnosis of PTSD.

2.  An acquired psychiatric disorder other than PTSD, to include depression NOS, was not manifested in active service and is not otherwise etiologically related to such service. 


CONCLUSIONS OF LAW

1. The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2014).
 
2.  The criteria for service connection for an acquired psychiatric disorder other than PTSD, to include depression NOS, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in September 2010, prior to the initial adjudication of the instant claim.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for service connection, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claim.  The Board notes that there has been no allegation from the Veteran or his representative that he has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Veteran in the Board's considering this case on its merits.  The Board finds that the duty to notify provisions have been fulfilled, and any defective notice is harmless and nonprejudicial to the Veteran. 

The Board further finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private treatment records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim. 

The Veteran underwent VA examinations in June 2011 and January 2014 to obtain medical evidence regarding the nature and etiology of the claimed disability.  The Board finds the VA examinations adequate for adjudication purposes.  The examinations were performed by VA psychologists based on review of the claims file, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive.  Opinion is provided as the nature and etiology of any diagnosed psychiatric disorders.  As such, the Board finds that the Veteran has been afforded adequate examinations.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion for the claimed disability has been met.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson,  21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Veteran have been met, so no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.




Pertinent Law and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may be also granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See 38 C.F.R. § 3.310(a) (2013); Allen v. Brown, 7 Vet. App. 439 (1995).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises, and may also include statements from authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A layperson is not generally capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).



Analysis:  PTSD

Establishing service connection for PTSD requires specific findings.  These are:  (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.; see also 38 C.F.R. § 4.125(a).

The newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was conferred to the Board in September 2013.  The Board subsequently remanded the claim in November 2013 and the case was returned to the Board until March 2013.  Thus, arguably, the newer DSM-V does not apply to the present case.  

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Alternatively, the required in-service stressor may be found where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f). 

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id. 

In this case, the competent and credible evidence of record establishes that the Veteran does not have a current diagnosis of PTSD.  VA PTSD screenings in March 2007 and October 2009 were negative.  

The Veteran was afforded a VA psychiatric examination in June 2011.  He reported that during active service, he was assigned to an aircraft unit at the Phan Rang Air Base in Vietnam, where he was an aircraft mechanic and painted aircraft.  The air base received outbound enemy rocket and mortar fire.  The examiner concluded that although the Veteran met the DSM-IV stressor criterion, the Veteran showed no symptoms of the DSM-IV criteria for a diagnosis of PTSD. 

The Veteran was afforded another VA examination for PTSD in January 2014.  The examiner concluded that the Veteran did not meet the DSM-IV or DSM-5 criteria for a diagnosis of PTSD.  The examiner explained that the Veteran did not present with significant post-traumatic avoidance; rather, he appeared to be intrinsically socially avoidant and distant.  Furthermore, the Veteran had adjustment issues involving anxiety and distress in social situations, but he did not appear to have the typical pattern of anxieties and specific trauma-related symptoms and personality traits seen in diagnosed PTSD samples.

There is evidence that the Veteran has a current diagnosis of PTSD.  The Veteran submitted a private medical opinion by Dr. W.A., licensed psychologist, in August 2010.  The Veteran reported to Dr. W.A. that the first 4 to 5 months of his service in Vietnam were quiet, but after that the base was taking incoming rocket and mortar attacks nearly every day.  He stated that he ultimately stopped going to the bunker in response to the attacks because he developed a nonchalant attitude.  In addition, the Veteran reported that there were several instances where individuals were killed, and that he was exposed to body bags and the after-effects of the mortar attacks.  Dr. W.A. diagnosed the Veteran with PTSD, stating that he showed symptoms consistent with PTSD, including reexperiencing, avoidance, and hyperarousal.  Dr. W.A. also concluded that the Veteran's PTSD symptoms were as likely as not service-connected.

In evaluating the evidence, the Board carefully considered the VA medical opinions and Dr. W.A.'s medical opinion.  The Board finds that there is little probative value in Dr. W.A.'s medical opinion.  First, it does not appear that Dr. W.A. reviewed the Veteran's medical records before rendering her opinion.  She asserted that she reviewed the Veteran's DD 214 but did not indicate that she reviewed the Veteran's STRs, VA treatment records, or any other medical records.  Furthermore, Dr. W.A. did not disclose the Veteran's scores on the Minnesota Multiphasic Personality Inventory-2 (MMPI-2), which could be used for review or independent interpretation.  Dr. W.A. stated that there were some mild indications that the Veteran presented him in an overly positive light on the MMPI-2, and noted the typical behavior and thoughts of individuals with similar profiles, but did not discuss what the Veteran's score indicated with regard to any psychiatric diagnosis or behavior.  See Black v. Brown, 5 Vet. App. 177, 180 (1993) (finding medical opinions inadequate when they are not supported by medical evidence); Swann v. Brown, 5 Vet. App. 229, 232 (1993) (noting that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated).   

In contrast to Dr. W.A.'s opinion, the Board finds that the VA examiners' opinions are competent and credible, and as such, are entitled to significant probative weight.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  The VA examiners' opinions were rendered after reviewing the Veteran's VA medical records dating back to December 2004, reviewing Dr. W.A.'s evaluation, soliciting a medical history from the Veteran, and conducting a physical examination of the Veteran.  Furthermore, the January 2014 VA examination conducted the MMPI, personality assessment inventory (PAI), Mississippi Combat PTSD scale and the Structured Inventory of Malingered Symptoms (SIMS).  See Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing the probative value of a medical opinion include the examiner's access to the claims folder and the Veteran's history, and the thoroughness and detail of the opinion).  The VA examiners provided the facts and rationale on which they based their opinions.  The January 2014 VA examiner provided a detailed explanation of the various psychological tests scores and explained how the scores on the MMPI, PAI, MISS and SIMS did not correlate with a finding of PTSD.  Moreover, the June 2011 VA examiner indicated that the Veteran reported that he was referred to Dr. W.A. to file a claim for compensation; he was having a lot of road rage in 2010 but was doing much better at the time of the exam.  In addition, in the January 2014 VA examination, the Veteran again reported that he had a contact who advised him of Dr. W.A. and his claim for compensation.  Finally, the probative value of the VA examiners' opinions are further bolstered by their consistency with the ten years worth of medical evidence in the Veteran's medical history, which shows that the Veteran repeatedly tested negative for depression and PTSD and had no history of complaints or treatment for mental health issues.  As such, the VA medical opinions outweigh the opinion by Dr. W.A.

In sum, the weight of the competent and credible evidence shows that the Veteran does not have a current diagnosis of PTSD.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for PTSD is not warranted.

Analysis:  Acquired Psychiatric Disorder Other than PTSD

The Board has also considered whether entitlement to service connection for a psychiatric disorder other than PTSD is warranted.  Based upon a review of all the lay and medical evidence, the Board finds the service connection for an acquired psychiatric disorder other than PTSD, including depression NOS, is not warranted. 

STRs are negative for complaints, diagnosis, or treatment of any mental health conditions.  In his separation examination conducted in June 1975, the Veteran was found to be psychiatrically normal, and he reported that he had did not have frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.

Review of the record shows that the Veteran first complained of and sought evaluation for a psychiatric disorder in August 2010, approximately 35 years after service separation.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability is of itself one factor for consideration against a finding that these diseases are related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  VA treatment records indicate that depression screenings in December 2004,  January 2006, March 2007, March 2008, March 2009, October 2009, and December 2010 were negative.

Dr. W.A. diagnosed the Veteran with depression NOS.  The June 2011 VA examiner found no diagnosis.  The January 2014 VA examiner diagnosed the Veteran with adjustment disorder with mixed disturbance of emotions and conduct.

As discussed above, the Board finds little probative value in Dr. W.A.'s diagnosis, and finds that the VA examiners' opinions outweigh Dr. W.A.'s opinion.  The January 2014 VA examiner stated specifically that Dr. W.A.'s diagnosis of depression NOS was not supported by the VA examination interview or the psychometric assessment.  As such, the competent and credible evidence does not establish a diagnosis of depression NOS.  Moreover, even assuming that the Veteran has a competent and credible diagnosis of depression NOS, the diagnosis was rendered approximately 35 years after service separation, with no evidence of complaints of or treatment of depression in that 35-year time period.  While Dr. W.A. concluded the symptoms were likely service-connected she provided no rationale for this conclusion.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Black v. Brown, 5 Vet. App. 177, 180 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record, and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).

With regards to the diagnosis of adjustment disorder with mixed disturbance of emotions and conduct, the January 2014 VA examiner indicated that the Veteran's diagnosis was a congenital personality disorder, not an acquired psychiatric disorder.  The examiner stated that the Veteran appeared to be "intrinsically socially avoidant and distant" and referred to the diagnosis as the Veteran's "personality traits."  Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.

However, even assuming that the Veteran's diagnosis is an acquired psychiatric disorder, the weight of the competent and credible evidence establishes that the Veteran's adjustment disorder with mixed disturbance of emotions and conduct first manifested in 2014, which was 39 years after service separation.  There is no competent evidence that relates this disorder to an in-service event or injury.  Furthermore, the January 2014 VA examiner opined that the condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner noted that the Veteran's STRs were silent for mental health treatment, he had never engaged in any mental health treatment, and he has maintained full-time employment and his marital relationship. 

In sum, the weight of the competent and credible evidence record weighs against the claim for service connection for an acquired psychiatric condition other than PTSD, to include depression NOS.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for an acquired psychiatric condition other than PTSD is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD and depression NOS, is denied.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


